Citation Nr: 0616075	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-29 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
generalized anxiety syndrome with depression, currently 
evaluated as 30 percent disabling prior to February 17, 2005 
and 50 percent disabling beginning February 17, 2005.  

2.  Entitlement to a higher initial rating for service-
connected coronary artery disease status-post myocardial 
infarction, currently evaluated as 30 percent disabling 
beginning February 1, 2004. 

3.  Entitlement to a compensable rating for service-connected 
gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1963 to March 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004, August 2004, and January 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to February 17, 2005, the veteran's service-
connected generalized anxiety syndrome with depression 
results in anxiety, tired and dysthymic mood, subjective 
memory loss, sleep disturbances, and sporadic panic attacks; 
he has assigned global assessment of functioning scores of 57 
and 60, indicative of moderate impairment.

3.  Beginning February 17, 2005, the veteran's service-
connected generalized anxiety syndrome with depression 
results in occupational and social impairment with reduced 
reliability and productivity with a GAF score of 49 
reflective of serious symptoms, but absent evidence of 
suicidal ideations, obsessive/ritualistic behavior, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous depression affecting ability to function 
independently, appropriately and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, and inability to establish and 
maintain effective relationships.


4.  The medical evidence of record shows that the veteran's 
service-connected coronary artery disease status-post 
myocardial infarction does not result in 
congestive heart failures; his METS are estimated to be 
between 7 and 8; and he has left ventricular dysfunction with 
an ejection fraction of 55 percent. 

5.  The medical evidence of record shows that the aggravation 
of the veteran's service-connected gastroesophageal reflux 
disease by his service-connected generalized anxiety syndrome 
with depression is not of such severity as to result in 
persistently recurrent symptoms productive of considerable 
impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 
percent for service-connected generalized anxiety syndrome 
with depression have not been met prior to February 17, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.130, Diagnostic Codes 9400 
(2005).

2.  The criteria for an increased rating in excess of 50 
percent for service-connected generalized anxiety syndrome 
with depression have not been met beginning February 17, 
2005.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.130, Diagnostic 
Codes 9400 (2005).

3.  The criteria for a higher initial rating in excess of 30 
percent for service-connected coronary artery disease status-
post myocardial infarction have not been met beginning 
February 1, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.27, 4.104, Diagnostic Code 7006 (2005).

4.  The criteria for a compensable rating for service-
connected gastroesophageal reflux disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.114, Diagnostic Code 
7346 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in January 2004, June 2004, August 2004, and May 2005, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA notices 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits and what the evidence must show to establish a 
higher disability rating.  The Board also recognizes that the 
VCAA notices specifically requested that the veteran provide 
any evidence in his possession that pertained to his claims.  
38 C.F.R. § 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the effective date of an award.  In the instant appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  Despite the inadequate notice provided to the 
veteran on this latter element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  The Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for an increased rating and higher initial ratings, so any 
question as to the appropriate effective date to be assigned 
is rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the March 
2004 rating decision, June 2004 Statement of the Case (SOC), 
June 2004 rating decision, August 2004 rating decision, 
December 2004 SOC, January 2005 rating decision, March 2005 
rating decision, March 2005 Supplemental Statement of the 
Case (SSOC), May 2005 SOC, August 2005 SSOC, August 2005 
rating decision, and October 2005 SSOC, which included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence used to 
reach the decisions.  The SOC and SSOCs provided the veteran 
with notice of all the laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records and private treatment records 
identified by the veteran from Bryan LGH Heart Institute.  
The RO also afforded the veteran VA examinations in June 2004 
and November 2004.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.     


II.	Increased Rating for Generalized Anxiety Syndrome with 
Depression

In a January 1998 rating decision, the RO granted service 
connection for generalized anxiety syndrome and assigned a 10 
percent evaluation under Diagnostic Code 9400, effective 
August 16, 1996, the date of receipt of the claim.  In a July 
1999 rating decision, the RO increased the disability rating 
to 30 percent effective March 8, 1999, the date of receipt of 
the claim.  In November 2003, the veteran filed the instant 
claim for an increased rating.  A January 2005 rating 
decision continued the disability rating.  In an August 2005 
rating decision, the RO increased the disability rating to 50 
percent effective February 17, 2005, "the date a claim for 
increased compensation was received."   

VA treatment records beginning in November 2002 show in 
January 2003 that the veteran reported that he had "anxiety 
reactions" while home for the holidays.  The examiner noted 
that the veteran's episodes possibly sounded more like 
irritable or angry episodes.  The veteran appeared well-
groomed; his speech was normal; his mood appeared tired, 
otherwise euthymic; his thought was rational and goal 
directed absent unusual preoccupations; and he was free of 
any perceptual distortions or death wishes.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60.  [The GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness'" from 0 to 100, with 100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).]  
A July 2003 record noted that the veteran reported that he 
watched coverage of the Iraqi War, and he found it to be 
worrisome and upsetting.  The examiner observed that the 
veteran appeared tired-appearing but well-groomed.  He was 
slightly anxious; his thinking was rational and goal-
directed; and there were no perceptual distortions or death 
wishes.  The examiner assigned a GAF score of 57.  Records 
dated in January, May, and November 2004 noted similar 
observations and GAF scores. 

In a May 2004 statement, the veteran complained of 
nightmares, frequent flashbacks, and difficulty remembering 
names, important events, and dates.  

A June 2004 VA mental examination report shows that the 
examiner reviewed the claims file.  The examiner noted that 
the veteran complained of nightmares and that the veteran was 
not clear on the content of his flashbacks.  The veteran had 
been married to his wife since 1983.  With regard to his 
social functioning, he reported that he might provide free 
entertainment to a church such as singing and playing his 
guitar as he was a musician; his gigs were sporadic and he 
played for different local area establishments.  He was a 
school bus driver and he indicated that he did not know if he 
would be relicensed because of the difficulty of the expense 
of being a school bus driver; he was currently unemployed.  
He had a lot of friends; he knew a lot of acquaintances.  He 
denied recurrent suicidal or homicidal ideation.  The 
examiner commented that it did appear that the veteran's 
social functioning was minimally affected by his anxiety.  
Pertaining to the activities of daily living, the veteran 
reported that he typically cooked most of the meals, he 
performed house cleaning, he bathed and showered every other 
day, and he brushed his teeth daily.  

The examiner observed that the veteran's hygiene was fair.  
His affect was dysthymic, and his mood had been varied from 
happy to sad over the past month.  His speech and language 
were normal in rate, rhythm, and fully understandable.  His 
thought content was appropriate; his thought process was goal 
directed and tight; and there was no associational 
disturbance.  He was oriented to month, day of the month, 
year, city, state, and office location.  His attention and 
concentration for serial 7's backwards were good.  His 
concentration was adequate.  His abstracting ability was 
intact.  His fund of general information was intact for the 
current and most recent past.  His appetite was good.  His 
sleep was interrupted by going to the bathroom to some 
extent.  He denied auditory and visual hallucinations and 
delusions and no signs or symptoms were noted.  He was 
behaviorally appropriate, although somewhat anxious.  He was 
not a danger to himself or others.  Psychological testing was 
not indicated.  The examiner provided a diagnosis of 
generalized anxiety disorder, stabilizing with residuals on 
Axis I.  On Axis V, the examiner provided a GAF score of 60 
noted as indicative of moderate symptoms of the generalized 
anxiety disorder.   

The examiner commented that the veteran's symptoms appeared 
to have remained the same since his last examination with 
virtually no increase in symptomatology noted by Dr. S. on 
exams over the years with only a 3-point difference in GAF 
since he had a stent placement at or around that time six 
months ago.  Further, the examiner noted that the veteran's 
condition was fairly stable as he was receiving psychiatric 
services once every three months and no mental health 
counseling at this time.  The examiner maintained that the 
veteran was able to maintain attention and concentration for 
simple, intermediate, and complex task completion.  The 
examiner noted that from a mental health standpoint alone, 
the veteran would be able to carry out short and simple 
instructions and to do so under ordinary supervision.  The 
examiner indicated that the veteran would appear able to 
adapt to changes in his environment.  

In the July 2005 Substantive Appeal, the veteran's service 
representative reported that the veteran contended that he 
could go for a few weeks without panic attacks then have 
several panic attacks a week.  He also had problems with his 
motivation and mood that prevented him from working very many 
hours as a bus driver.  His general lack of motivation and 
moody behavior had caused him difficulties in maintaining his 
job.  

A July 2005 VA mental health record noted that the veteran 
was recently placed on Buspar by Dr. S. because the veteran's 
mental health symptoms had increased and were not being 
effectively maintained with Zoloft.  The veteran complained 
of nervous feelings, sleep disturbances, and concentration 
problems.  His symptoms occurred more days than not in a 
given week.  He further indicated that the severity of the 
symptoms had increased to moderately-severe.  

The examiner observed that the veteran reported to the exam 
clean and appropriately dressed.  He was mildly dsyphoric in 
nature, had a sad tone to his voice, and he was cooperative, 
friendly, and relaxed.  He had a constricted affect.  His 
mood was anxious with depressive features.  He demonstrated a 
short attention span and difficulties with concentration.  
His orientation was intact to person, time, and place.  His 
thought process and content were unremarkable.  He had no 
delusions.  His judgment was intact.  His intelligence was 
average.  He had insight as he understood he had a problem.  
He had moderate sleep impairment that interfered with his 
daily activity; he was able to sleep a total of about four 
hours.  He did not have hallucinations.  He was not observed 
to exhibit inappropriate behavior.  He interpreted proverbs 
appropriately.  He did not have obsessive/ritualistic 
behavior and panic attacks.  He had good impulse control.  He 
denied that he had suicidal or homicidal thoughts.  He had 
the ability to maintain minimum personal hygiene.  He had 
moderate difficulty with activities of daily living.  His 
remote and recent memory was normal.  He was unemployed.  He 
remained married to his wife and he did not see his children 
very often.  He did have friends but he did not associate 
that much with them.  His hobby continued to be his music.  
The examiner maintained that the veteran's history as noted 
by Dr. S., other mental health notes, and the current 
examination were consistent with mental health impairment 
that affected his ability to be a bus driver.  

The examiner provided a diagnosis of generalized anxiety 
disorder with depressive features on Axis I.  On Axis V, the 
examiner assigned a GAF score of 49.  The examiner commented 
that it was his clinical opinion that the veteran's social 
and occupational functioning impairment was consistent with a 
decrease in his GAF and increase in his overall mental health 
disorder.  On overall effects of the disorder on social and 
occupational functioning, the examiner noted that the veteran 
had frequent severe decreased efficiency and productivity and 
frequent severe impaired work, family, and other 
relationships, and frequent moderate decreased reliability 
and inability to perform work tasks.  

The July 2005 VA general examination report shows that the 
examiner reviewed the claims file.  The examiner concluded 
that the veteran was unemployable by reason of his chronic 
anxiety, coronary heart disease, and arthritis pain. 

In a July 2005 letter, Dr. A.S. maintained that the veteran's 
ailments moderately to severely limited his ability to 
perform his job duties as a bus driver.  Dr. A.S. indicated 
that the veteran's several medical conditions that included 
coronary artery disease and generalized anxiety disorder 
caused at least moderate disability.  Dr. A.S. noted that the 
veteran's symptoms had increased and that the veteran had 
sleep disturbances. 

Prior to February 17, 2005

The veteran's symptoms of anxiety, tired and dysthymic mood, 
difficulty remembering names, important events, and dates, 
sleep disturbances, and sporadic panic attacks, are 
reflective of symptomatology associated with the currently 
assigned 30 percent rating under Diagnostic Code 9400 and the 
General Rating Formula for Mental Disorders.  VA treatment 
records note GAF scores of 57 and 60.  The June 2004 VA 
examiner assigned a GAF score of 60 for what he described as 
moderate symptoms associated with the veteran's anxiety 
disorder.  GAF scores ranging from 51 to 60 reflect more 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

The medical evidence shows that the veteran's service-
connected anxiety and depression does not result in a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impaired judgment, and impaired abstract thinking, 
which are symptomatology associated with the next higher 
rating of 50 percent under the General Rating Formula.  
Indeed, the June 2004 VA examiner found that the veteran 
would be able to maintain the attention and concentration to 
perform complex tasks.  The examiner also found that the 
veteran's social functioning was minimally affected by his 
anxiety.  While the veteran complains of memory loss, no real 
impairment of short- and long-term memory has been 
demonstrated on examination.  The veteran complains of panic 
attacks, but they are reported to be sporadic and not 
characterized by consistent panic attacks more than once a 
week or of the severity contemplated in a 50 percent rating.  
In any event, the evidence demonstrates that the overall 
symptomatology associated with the veteran's service 
connected disability more nearly approximates the criteria 
under a 30 percent rating of the General Rating Formula.  For 
these reasons, the Board finds that the veteran is not 
entitled to an increased rating for this period.  


Beginning February 17, 2005

The veteran's treating physician and the examiner who 
conducted the July 2005 mental evaluation agreed that the 
veteran's symptoms had increased in severity.  The currently 
assigned rating of 50 percent is a reflection of their 
assessments and a recognition that the veteran has 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms.  

The July 2005 mental health examiner assigned a GAF score of 
49 and found that the veteran had frequent/severe decreased 
efficiency and productivity and frequent/severe impairment in 
work, family, and other relationships.  GAF scores ranging 
from 41 to 50 reflect serious symptoms or any serious 
impairment in social, occupational or school functioning.  
The evidence, however, does not show that the veteran has 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as for example, 
suicidal ideations and obsessional rituals that interfere 
with routine activities.  At the July 2005 evaluation, the 
veteran denied suicidal ideations, which is consistent with 
his prior reported history.  No obsessive/ritualistic 
behavior was observed.  

Additionally, the veteran's speech is not intermittently 
illogical, obscure, or irrelevant.  There is no evidence that 
the veteran's depression affects his ability to function 
independently, appropriately and effectively.  He retained 
the ability to maintain minimum personal hygiene, and he 
continued to participate in and enjoy his hobby of music.  He 
reported that he had good impulse control and he denied 
homicidal ideations.  He was observed to continue to be 
orientated to person, time, and place.  He also retained the 
ability to establish and maintain effective relationships as 
he continued to be married to his wife, with whom he had been 
married to since 1983, and he still had friends.  The veteran 
has difficulty in adapting to stressful circumstances, 
including work, but a 50 percent rating contemplates reduced 
reliability and productivity.  Moreover, the veteran is 
currently in receipt of a total disability rating based on 
individual unemployability due to several service-connected 
disabilities.  

In any event, the foregoing findings show that the overall 
symptomatology associated with the veteran's service-
connected disability does not more nearly approximate the 
criteria for the next higher rating of 70 percent under the 
General Rating Formula.  For these reasons, the Board finds 
that the veteran is not entitled to an increased rating for 
this period.  


III.	Higher Initial Rating for Coronary Artery Disease 
Status-Post Myocardial
 	Infarction

In a March 2004 rating decision, the RO granted service 
connection for coronary artery disease and assigned a 10 
percent evaluation under Diagnostic Code 7005, effective 
November 24, 2003, the date of receipt of the claim.  A June 
2004 rating decision increased the assigned disability rating 
to 100 percent under Diagnostic Code 7006, effective November 
24, 2003, followed by a 10 percent rating beginning February 
1, 2004.  In a March 2005 rating decision, the RO increased 
the 10 percent disability rating to 30 percent effective 
February 1, 2004.  

Records from Bryan LGH Heart Institute dated from October 
2003 to January 2004 showed that the veteran sustained a 
myocardial infarction in October 2003.  The veteran underwent 
a heart catheterization in October 2003, and he was finally 
diagnosed with coronary artery disease.  Coronary stents were 
placed in October 2003.  In a follow-up letter dated in 
January 2004, Dr. R.W. reported that the veteran indicated 
that he was currently asymptomatic with the exception of some 
exertional shortness of breath, which Dr. R.W. noted mostly 
appeared to be due to him being significantly overweight and 
not exercising very much.  Dr. R.W. indicated that the 
veteran had had no recurrence of his symptoms that prompted 
his coronary angiography and placement of coronary stents.  

VA treatment records include a May 2004 record that noted 
that the veteran had shortness of breath "probably 
secondary" to weight gain.  The veteran reported that he had 
minimal amount of chest pain at times and on physical exam, 
his heart sounds showed a regular sinus rhythm to be present; 
no murmurs were audible.  

The June 2004 VA examination report shows that the examiner 
reviewed the claims file.  The veteran reported that he 
currently experienced chest pain on a weekly basis as well as 
experienced some shortness of breath and left arm pain.  The 
examiner maintained that the veteran did not appear to be the 
best candidate for a treadmill test because of his obesity, 
leg pains, foot pains, ankle pains, and back pains.  Based on 
responses from the veteran pertaining to certain activities 
he could or could not engage in for any distance or duration 
of time, the examiner estimated his metabolic equivalents 
(METS) to be between 7 and 8.  The examiner reported that the 
most recent ejection fraction was performed on October 27, 
2003, which showed an ejection fraction of 60 percent.  The 
examiner provided a diagnosis of coronary artery disease.  
The examiner maintained that there was no evidence of 
congestive heart failure and he noted that the veteran's 
heart size had been determined to be normal based on a chest 
x-ray in 1999.  The examiner noted that the veteran's 
functional impairment appeared to be mild to moderate because 
of his heart disease, "because any activity causes no chest 
discomfort."  

A VA cardiology consult dated in August 2004 noted that the 
veteran reported that his chest pain and arm pain were 
relieved with the stent placement.  He now had some rare arm 
aching in his right arm, which was different than the 
previous symptoms that he had.  He had no more chest pain, 
pressure, and tightness.  As for dyspnea on exertion, the 
examiner agreed with the veteran that this was most likely 
due to being overweight and deconditioned.  A September 2004 
echocardiology consult noted that an echocardiogram revealed 
mild concentrical left ventricular hypertrophy and overall 
normal left ventricular systolic function with ejection 
fraction of 55 percent.  A December 2004 record noted that 
the veteran had been discontinued on Plavix.  An April 2005 
cardiology clinic note indicated that the veteran continued 
to be asymptomatic in regard to his coronary artery disease.  
It was noted that an echocardiogram revealed a normal 
ejection fraction.  

The July 2005 VA general examination report shows that the 
veteran reported that he still experienced shortness of 
breath and he also rarely experienced chest pain.  The 
examiner estimated that the veteran's METS were between 7 and 
8 due to shortness of breath.  The examiner noted that 
concerning the veteran's coronary disease, this did not 
interfere with most usual daily activities or any 
occupational issues, unless he had to do something strenuous, 
then he might experience chest pain.  

Under Diagnostic Code 7006, a 100 percent rating is assigned 
during and for three months following myocardial infarction, 
documented by laboratory tests.  38 C.F.R. § 4.104, 
Diagnostic Code 7006 (2005).  Thereafter, a 10 percent rating 
is assigned when the evidence shows workload of greater than 
7 METS but not greater than 10 METS resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or, continuous 
medication is required.  A 30 percent rating is assigned for 
workload of greater than 5 METS but not greater than 7 METS 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is assigned if there is more than one episode of acute 
congestive heart failure in the past year; or, workload of 
greater than 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent rating is assigned if there is 
documented myocardial infarction resulting in chronic 
congestive heart failure; or, workload of 3 METS or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METS at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METS by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METS and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2 (2005).

Because the medical evidence showed the veteran suffered a 
myocardial infarction, the RO assigned a 100 percent rating 
beginning November 24, 2003* following the infarct, ending 
February 1, 2004.  (*No rating could be assigned prior to the 
date of receipt of the claim for service connection.)  At the 
expiration of the three-month period following the infarct, 
the RO assigned a 30 percent rating from February 1, 2004.  

Since February 1, 2004, there is no medical evidence of 
congestive heart failure.  In addition, the June 2004 VA 
examiner estimated the veteran's METS to be between 7 and 8.  
The stated medical basis for the estimation was due to the 
veteran's obesity, his multiple joint pains, and his coronary 
artery disease.  The July 2005 VA examiner agreed with this 
estimation.  Lastly, the veteran has left ventricular 
dysfunction with an ejection fraction of 55 percent.  As 
such, the symptomatology associated with the veteran's 
service-connected coronary artery disease status-post 
myocardial infarction does not meet the criteria of the next 
higher rating of 60 percent under Diagnostic Code 7006.  


IV.	Compensable Rating for Gastroesophageal Reflux Disease

In an August 2004 rating decision, the RO granted service 
connection for gastroesophageal reflux disease (GERD) and 
assigned a noncompensable evaluation under Diagnostic Code 
7346 [7399-7346], effective May 24, 2004, the date of receipt 
of the claim.  

VA treatment records dated from April 1998 to August 2005 
include a May 2002 record that noted that the veteran was on 
Zantac for his GERD.  A May 2003 record showed that the 
veteran wanted more Zantac because it helped his GERD.  It 
was noted that the veteran should continue on Zantac as the 
occasion required.  

In a May 2004 statement, the veteran reported that when he 
became anxious or nervous, the symptoms associated with his 
GERD increased in severity.  

The June 2004 VA examination report shows that the examiner 
reported that the veteran's reflux symptoms began in 2001.  
The veteran indicated that without his medicines, he would 
wake up choking at night, but currently with his medicines, 
he had no symptoms; spicy food might make his stomach "act 
up."  He related that his anxiety and depression could cause 
him abdominal discomfort about once a week with a duration of 
one to two hours.  He complained of belching but denied 
dysphagia [difficulty swallowing].  The examiner provided a 
diagnosis of GERD.  The examiner emphasized that the 
veteran's GERD was not caused by his anxiety and depression 
but certainly exacerbated his reflux disease once a week as 
described by the veteran.  The examiner noted that the 
veteran's stomach problem did not interfere with what he did 
daily and caused no functional impairment.  

In the September 2004 Notice of Disagreement, the veteran's 
service representative indicated that the veteran contended 
that his GERD resulted in daily epigastric distress, that he 
experienced frequent dysphagia during the day and pyrosis 
[heart burn] during the night while trying to sleep, and that 
he experienced daily right arm and shoulder pain.  

In order to reconcile symptoms reported by the veteran's 
representative and the symptoms the veteran reported at the 
June 2004 VA examination, another exam was scheduled. 

The November 2004 VA examination report shows that the 
examiner reviewed the claims file and reviewed the June 2004 
VA examination report with the veteran.  The veteran reported 
that all of the history and his complaints were pretty much 
the same; however, he did reiterate that his symptoms started 
several years ago and they had become worse.  His medications 
were increased and that resolved most of his symptoms.  He 
stated, however, that he still had some residual symptoms, 
and he started taking some of his wife's chewable antacids at 
bedtime.  He indicated that in addition to the previously 
recorded history that occasionally he choked during the 
daytime in addition to his awakening from sleep choking.  He 
stated that he choked during his sleep approximately two 
times per week maximum.  He felt that when it occurred during 
the day that it was related to eating too fast and happened 
sometimes as often as every other day.  He had no problems 
swallowing liquids.  

He did not understand the examiner's question concerning 
heartburn.  He indicated that the only symptoms that he had 
was the reflux of foul bitter flavored liquid that came up 
into his esophagus that made him choke.  He stated that this 
symptom could occur every other night, however, typically it 
only occurred two times per week.  He would experience a 
feeling like he wants to throw-up but he had never had frank 
emesis; he stated that this might happen on a weekly basis 
but then he indicated that he was uncertain as to his 
statement with regards to its weekly occurrence.  The 
examiner noted that treatment records show that the first 
mention of GERD was in June 2001 at which time he was 
provided with Zantac.  The examiner observed that subsequent 
notes indicated that the veteran had GERD and he was good on 
Zantac; his medications in May 2003 had been changed to 
Zantac as needed rather than on a regular schedule.  The 
examiner provided a diagnosis of GERD pending an upper 
gastrointestinal series.  The veteran indicated that this 
condition really had not adversely affected his daily 
activities or his occupation as was previously recorded in 
the June 2004 VA examination report.  

In a December 2004 addendum, the examiner reported that the 
upper gastrointestinal series failed to confirm a diagnosis.  
The examiner amended the diagnosis to the following:  
dyspepsia, insufficient clinical evidence at present to 
warrant a diagnosis of any acute or chronic disorder or 
residuals of GERD. 

In the January 2005 Substantive Appeal, the veteran 
reiterated the complaints noted in the September 2004 Notice 
of Disagreement.  The veteran maintained that he experienced 
regurgitation, dysphagia, epigastric distress, and shoulder 
pain.  

A VA treatment record dated in January 2005 showed that the 
veteran complained of right arm and shoulder pain.  He 
indicated that he felt as if the pain was in the muscle and 
joint.  Active outpatient medications included Ranitidine 
taken daily for heartburn and acid reflux.  

The July 2005 VA general examination report shows that the 
veteran reported that the medication for his GERD helped, 
although he still experienced pyrosis about once a week, 
sometimes at night, even with taking his medications.  

Under Diagnostic Code 7346, a 60 percent rating is assigned 
for symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2005).  A 30 percent 
rating is assigned for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Id.  A 10 percent 
rating is assigned where two or more of the symptoms 
necessary for a 30 percent rating are present, though of less 
severity.  Id. 

The grant of service connection was based on a finding that 
the veteran's GERD was permanently worsened as a result of 
his service-connected anxiety and depression.  The difference 
between disability evaluations before and after aggravation 
determines the disability rating to be assigned. 

The baseline complained of symptoms of the veteran's reflux 
are a sensation of choking, epigastric distress, dysphagia, 
pyrosis, regurgitation, and right arm and shoulder pain, 
which are reflective of the symptomatology associated with a 
10 percent rating under Diagnostic Code 7346.  

The veteran's reports of symptoms and their severity and 
frequency varied.  He sometimes reported that his prescribed 
medication had significantly helped his symptoms.  Other 
times, he reported that one or more of his symptoms occurred 
nightly, once a week, daily, frequently, occasionally, two 
times per week maximum, etc.  The June 2004 VA examiner 
concluded that the veteran's symptoms caused no functional 
impairment.  The November 2004 upper gastrointestinal series 
revealed insufficient clinical evidence to warrant a 
diagnosis of or residuals of GERD.  The objective medical 
evidence of record shows that the veteran's service-connected 
disability does not produce considerable impairment of his 
health.  Thus, the evidence shows that the aggravation of the 
veteran's service-connected GERD by his service-connected 
anxiety and depression is not of such severity as to 
approximate the criteria associated with a 30 percent rating 
under Diagnostic Code 7346.  The preaggravation percentage is 
always deducted before assigning any service-connected 
evaluation less than 100 percent.  Consequently, the 
currently assigned noncompensable evaluation under Diagnostic 
Code 7346 is appropriate. 



V.	Staged Rating and Extraschedular Rating

With regard to the veteran's service-connected coronary 
artery disease status-post myocardial infarction, the veteran 
is in receipt of staged ratings for separate periods of time 
based on the facts found and in accordance with the 
applicable diagnostic criteria.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The veteran's service connected GERD 
has not been shown to be manifested by greater than the 
criteria associated with the rating assigned under the 
designated diagnostic code during any portion of the appeal 
period.  Accordingly, a staged rating is not in order and the 
assigned rating is appropriate for the entire period of the 
veteran's appeal.  Id.

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  The Board finds 
no evidence that the veteran's service-connected anxiety and 
depression, coronary artery disease status-post myocardial 
infarction, or GERD presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R.                    § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
veteran's disabilities do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2005).  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An increased rating in excess of 30 percent for service-
connected generalized anxiety syndrome with depression prior 
to February 17, 2005 is denied.

An increased rating in excess of 50 percent for service-
connected generalized anxiety syndrome with depression 
beginning February 17, 2005 is denied.

A higher initial rating in excess of 30 percent for service-
connected coronary artery disease status-post myocardial 
infarction beginning February 1, 2004 is denied. 

A compensable rating for service-connected gastroesophageal 
reflux disease is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


